NO. 07-12-0194-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   MAY 29, 2012
                          ______________________________


            SENDERRO CONSTRUCTION SERVICES, INC., APPELLANT

                                             V.

          DENISE RODRIGUEZ, INDIVIDUALLY AND AS NEXT FRIEND OF
                JOSE RODRIGUEZ III, GABRIELLE RODRIGUEZ
                   AND GILLIAN RODRIGUEZ, APPELLEES


                        _________________________________

              FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY;

         NO. D-1-GN-09-001075; HONORABLE ORLINDA NARANJO, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              ABATEMENT AND REMAND


       Pending before this Court is a Joint Motion to Abate or Remand this appeal. The

parties represent that they have entered into a settlement agreement and wish to have

the trial court effectuate that agreement due to the involvement of a minor. To accord

the trial court with jurisdiction to accomplish the relief requested by the parties, we grant

the motion and abate the appeal for sixty days and remand the cause to permit
proceedings in the trial court to effectuate the settlement agreement. See Tex. R. App.

P. 42.1(a)(2)(C).


       It is so ordered.


                                              Per Curiam




                                          2